— In a proceeding pursuant to CPLR article 78 to invalidate the 1983/1984 budget of the Incorporated Village of Valley Stream, as adopted in violation of the “Open Meetings Law”, petitioner appeals from a judgment of the Supreme Court, Nassau County (Murphy, J.), entered August 18,1983, which, inter alia, granted respondents’ cross motion to dismiss the proceeding.
Judgment affirmed, without costs or disbursements.
Under the circumstances of this case, it is clear that a violation of the “Open Meetings Law” (Public Officers Law, § 95 et seq.) did occur as a matter of law (see Matter of Orange County Pub. v Council of City of Newburgh, 60 AD2d 409, affd 45 NY2d 947).
*363However, we affirm the judgment since petitioner failed to make the required showing of good cause, which would entitle him to the discretionary remedy of invalidation (see Matter of New York Univ. v Whalen, 46 NY2d 734; Matter of Concerned Citizens to Review Jefferson Val. Mall v Town Bd., 83 AD2d 612). Brown, J. P., Rubin, Boyers and Lawrence, JJ., concur.